EXHIBIT23.1 Consent of Independent Registered Public Accounting Firm The Board of DirectorsFinancial Engines, Inc.: We consent to the incorporation by reference in the registration statements on Form S-3 (No. 333-209366) and on Form S-8 (Nos.333‑186790, 333-166790, 333-179609, and 333-202212) of Financial Engines, Inc. of our report dated February18, 2016, with respect to the consolidated balance sheets of Financial Engines, Inc. and subsidiaries as of December31, 2014 and 2015, and the related consolidated statements of income, stockholders’ equity, and cash flows for each of the years in the three-year period ended December31, 2015,and the effectiveness of internal control over financial reporting as of December31, 2015, which report appears in the December31, 2015 annual report on Form 10‑K of Financial Engines, Inc. /s/ KPMG LLP
